Exhibit 10.2

TIGERLOGIC CORPORATION

AMENDMENT TO THOMAS G. C. LIM OFFER LETTER

TigerLogic Corporation (formerly known as Raining Data Corporation), a Delaware
corporation (the “Company”), and Thomas G. C. Lim (the “Employee”) entered into
an offer letter dated April 22, 2006 (the “Offer Letter”). This Amendment to the
Offer Letter (the “Amendment”) is made as of December 18, 2008, by and between
the Company and the Employee.

RECITALS

WHEREAS, the Company and the Employee desire to amend the Offer Letter to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.

NOW, THEREFORE, the Company and the Employee agree that in consideration of the
foregoing and the promises and covenants contained herein, the parties agree as
follows:

AGREEMENT

1. Severance. The section in the Offer Letter entitled “Severance” is hereby
amended in its entirety to read as follows:

“Severance

If your employment is terminated by the Company for any reason other than Cause,
you shall be entitled to receive a lump sum payment equal to six (6) months of
your base salary (less applicable withholding taxes), as in effect as of the
date of your termination. Except for Change of Control as set forth above, the
vesting of your stock options shall cease as of the date of your termination.
For purposes of determining the number of shares of Company common stock that
you are entitled to purchase pursuant to the exercise of outstanding vested
stock options, you will be considered to have vested only up to, and including,
the date of your termination. The exercise of your vested stock options will
continue to be governed by the terms and conditions of your Stock Option
Agreements.

Your receipt of the severance benefits described above will be contingent upon
your signing and not revoking a general release in a commercially customary form
prescribed by the Company, which releases and discharges all known and unknown
claims that you may have against the Company or persons and entities affiliated
with the Company, and a covenant not to sue or prosecute any legal action or
proceeding based upon such claims. Additionally, your receipt of the severance
benefits described above also will be contingent upon your compliance with the
nonsolicitation obligations set forth below, and your obligations under the
Company’s Employment Confidential Information, Invention Assignment, and
Arbitration Agreement.

The release described above must be executed and effective within the period
required by the release but in no event later than sixty (60) days following
your termination of employment, inclusive of any revocation period set forth in
the release (the “Release Deadline”). If



--------------------------------------------------------------------------------

the release does not become effective by the Release Deadline, you will forfeit
all rights to severance payments and benefits under this letter. If the release
does become effective by the Release Deadline, the severance benefits will be
paid by the Company to you within thirty (30) days of the date of your
termination or, if later, on the date the release becomes effective, but in no
event later than two and one-half (2 1/2) months following the end of the
calendar year in which your termination of employment occurs.”

2. Code Section 409A. The following paragraphs are hereby added immediately
following the section in the Offer Letter entitled “Severance:”

“Section 409A

Notwithstanding anything to the contrary in this letter, it is the intent that
the cash severance benefits payable under this letter satisfy the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations and be exempt from Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”). If the
severance payments under this letter (or any portion thereof), when considered
together with any other severance payments or separation benefits, are
considered deferred compensation subject to Section 409A (together, the
“Deferred Compensation Separation Benefits”), no Deferred Compensation
Separation Benefits (as defined below) or other severance benefits that
otherwise are exempt from Section 409A (as defined below) pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be considered due or payable until you
have incurred a “separation from service” within the meaning of Section 409A. In
addition, if you are a “specified employee” within the meaning of Section 409A
at the time of your separation, then any Deferred Compensation Separation
Benefits otherwise due to you on or within the six (6) month period following
your separation from service will accrue during such six (6) month period and
will become payable in a lump sum payment (less applicable withholding taxes) on
the date six (6) months and one (1) day following the date of your separation
from service. All subsequent payments of Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if you die following your separation from service but prior to the six
(6) month anniversary of your separation, then any payments delayed in
accordance with this paragraph will be payable in a lump sum (less applicable
withholding taxes) to your estate as soon as administratively practicable after
the date of your death and all other Deferred Compensation Separation Benefits
will be payable in accordance with the payment schedule applicable to each
payment or benefit.

Each severance payment and benefit payable to you is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute a Deferred Compensation Separation Benefit. Any
severance payment or portion thereof that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit shall not constitute a Deferred Compensation Separation
Benefit. For this purpose, “Section 409A Limit” will mean the lesser of



--------------------------------------------------------------------------------

two (2) times: (i) your annualized compensation based upon the annual rate of
pay paid to you during the Company’s taxable year preceding the Company’s
taxable year of your separation from service as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which your employment is terminated.

It is the intent of this letter to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Employee and the
Company agree to work together in good faith to consider amendments to this
letter and to take such reasonable actions, which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A prior to actual payment to the Employee.”

3. Noncompetition and Nonsolicitation. The section in the Offer Letter entitled
“Noncompetition and Nonsolicitation” is hereby amended in its entirety to read
as follows:

“Nonsolicitation

For a period of one (1) year following the termination of your employment for
any reason, you agree that you will not, directly or indirectly, (A) divert or
attempt to divert from the Company (or any Affiliated Company) any business of
any kind in which it is engaged, including, without limitation, the solicitation
of or interference with any of its suppliers or customers; or (B) solicit, hire,
recruit, or employ any person or entity who is employed by or has a contractual
relationship with the Company, or encourage any person or entity who is employed
by or has a contractual relationship with the Company to terminate their
employment or contractual relationship with the Company.”

4. Full Force and Effect. To the extent not expressly amended hereby, the Offer
Letter shall remain in full force and effect.

5. Entire Agreement. This Amendment and the Offer Letter constitute the full and
entire understanding and agreement between the parties with regard to the
subjects hereof and thereof.

6. Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.

7. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall be governed in all respects by the
internal substantive laws of California, without regard to the choice of law
rules.

9. Amendment. Any provision of this Amendment may be amended, waived or
terminated by a written instrument signed by the Company and Executive.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.

 

THOMAS G. C. LIM     TIGERLOGIC CORPORATION /s/ THOMAS G. C. LIM   By:   /s/
CARLTON H. BAAB Signature     THOMAS G. C. LIM   Title:   President and Chief
Executive Officer Print Name    

(Signature page to Amendment to Thomas G. C. Lim Offer Letter)